UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811- Dreyfus Premier Worldwide Growth Fund, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6400 Date of fiscal year end: 10/31 Date of reporting period: 07/31/17 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Worldwide Growth Fund July 31, 2017 (Unaudited) Common Stocks - 96.1% Shares Value ($) Banks - 1.6% JPMorgan Chase & Co. 110,400 Consumer Durables & Apparel - 3.4% Hermes International 13,201 6,688,482 LVMH Moet Hennessy Louis Vuitton 60,175 15,151,671 Consumer Services - 1.9% McDonald's 76,950 Diversified Financials - 4.4% BlackRock 30,900 13,179,777 Eurazeo 101,279 8,266,654 State Street 73,400 6,843,082 Energy - 7.4% Chevron 146,850 16,034,552 ConocoPhillips 25,000 1,134,250 Exxon Mobil 254,058 20,334,802 Imperial Oil 151,850 a 4,348,984 Total, ADR 112,050 a 5,677,574 Food & Staples Retailing - 3.8% Diageo, ADR 101,150 13,207,155 Walgreens Boots Alliance 139,250 11,233,297 Food, Beverage & Tobacco - 24.3% Altria Group 242,800 15,774,716 Anheuser-Busch InBev 57,200 6,893,198 British American Tobacco, ADR 188,200 11,766,264 Coca-Cola 420,500 19,275,720 Constellation Brands, Cl. A 16,000 3,093,600 Danone, ADR 609,850 a 9,092,864 Nestle, ADR 345,000 29,080,050 PepsiCo 101,325 11,815,508 Philip Morris International 422,150 49,269,126 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 96.1% (continued) Shares Value ($) Health Care Equipment & Services - 1.4% Abbott Laboratories 181,900 Household & Personal Products - 5.7% L'Oreal, ADR 705,650 29,228,023 Procter & Gamble 80,600 7,320,092 Insurance - 2.3% Chubb 82,100 12,024,366 Zurich Insurance Group 9,700 2,957,299 Materials - 1.5% Air Liquide, ADR 377,943 a Media - 4.3% Comcast, Cl. A 318,200 12,871,190 Twenty-First Century Fox, Cl. A 295,800 8,607,780 Walt Disney 56,700 6,233,031 Pharmaceuticals, Biotechnology & Life Sciences - 9.6% AbbVie 137,500 9,612,625 Celgene 5,000 b 677,050 Johnson & Johnson 53,575 7,110,474 Novartis, ADR 63,400 5,401,680 Novo Nordisk, ADR 263,100 11,155,440 Roche Holding, ADR 860,750 27,288,357 Semiconductors & Semiconductor Equipment - 4.1% ASML Holding 71,200 10,703,496 Texas Instruments 191,950 15,620,891 Software & Services - 12.0% Alphabet, Cl. C 13,400 b 12,468,700 Facebook, Cl. A 158,000 b 26,741,500 Microsoft 309,000 22,464,300 Oracle 80,200 4,004,386 Visa, Cl. A 111,700 a 11,120,852 Technology Hardware & Equipment - 5.8% Apple 250,160 Transportation - 2.6% Canadian Pacific Railway 77,100 12,056,127 Common Stocks - 96.1% (continued) Shares Value ($) Transportation - 2.6% (continued) Union Pacific 44,900 4,622,904 Total Common Stocks (cost $264,522,477) Other Investment - 4.0% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Government Plus Money Market Fund (cost $25,613,949) 25,613,949 c Investment of Cash Collateral for Securities Loaned - 1.4% Registered Investment Company; Dreyfus Institutional Preferred Government Money Market Fund, Institutional Shares (cost $9,047,598) 9,047,598 c Total Investments (cost $299,184,024) % Liabilities, Less Cash and Receivables %) ) Net Assets % ADR—American Depository Receipt a Security, or portion thereof, on loan. At July 31, 2017, the value of the fund’s securities on loan was $18,339,620 and the value of the collateral held by the fund was $18,729,941, consisting of cash collateral of $9,047,598 and U.S. Government & Agency securities valued at $9,682,343. b Non-income producing security. c Investment in affiliated money market mutual fund. STATEMENT OF INVESTMENTS (Unaudited) (continued) Portfolio Summary (Unaudited) † Value (%) Food, Beverage & Tobacco 24.3 Software & Services 12.0 Pharmaceuticals, Biotechnology & Life Sciences 9.6 Energy 7.4 Technology Hardware & Equipment 5.8 Household & Personal Products 5.7 Money Market Investments 5.4 Diversified Financials 4.4 Media 4.3 Semiconductors & Semiconductor Equipment 4.1 Food & Staples Retailing 3.8 Consumer Durables & Apparel 3.4 Transportation 2.6 Insurance 2.3 Consumer Services 1.9 Banks 1.6 Materials 1.5 Health Care Equipment & Services 1.4 † Based on net assets. See notes to financial statements. STATEMENT OF INVESTMENTS Dreyfus Worldwide Growth Fund July 31, 2017 (Unaudited) The following is a summary of the inputs used as of July 31, 2017 in valuing the fund’s investments: Level 2 - Other Level 1 - Unadjusted Significant Level 3 -Significant Quoted Prices Observable Inputs Unobservable Inputs Total Assets ($) Investments in Securities: Equity Securities— Domestic Common Stocks † 397,713,453 - - Equity Securities— Foreign Common Stocks † 218,226,701 - - Registered Investment Companies 34,661,547 - - † See Statement of Investments for additional detailed categorizations. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. For open short positions, asked prices are used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not NOTES traded on an exchange are valued at their net asset value. All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by an independent pricing service (the “Service”) approved by the Board Members (“Board”). These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by Dreyfus or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the NOTES benefit of the fund or credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Effective July 1, 2015, the fund adopted new accounting guidance under Accounting Standards Update No. 2014-11, which requires expanded disclosures related to financial assets pledged in secured financing transactions (such as securities lending) and the related contractual maturity terms of these secured transactions. The type of securities loaned for which cash collateral was received, is indicated in the Statement of Investments. Additionally, the contractual maturity of security lending transactions are on an overnight and continuous basis. At July 31, 2017, accumulated net unrealized appreciation on investments was $351,417,677, consisting of $354,625,235 gross unrealized appreciation and $3,207,559 gross unrealized depreciation. At July 31, 2017, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Premier Worldwide Growth Fund, Inc. By: /s/ Bradley J.
